People v Jones (2019 NY Slip Op 00644)





People v Jones


2019 NY Slip Op 00644


Decided on January 31, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 31, 2019

109701

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vKAREEM R. JONES, Appellant.

Calendar Date: January 4, 2019

Before: Garry, P.J., Egan Jr., Mulvey, Devine and Pritzker, JJ.


Rural Law Center of New York, Castleton (Kelly L. Egan of counsel), for appellant.
John M. Muehl, District Attorney, Cooperstown (Michael F. Getman of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Otsego County (Burns, J.), rendered January 6, 2017, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to criminal possession of a controlled substance in the third degree and was sentenced as a second felony offender to an agreed-upon prison term of 12 years, followed by three years of postrelease supervision. Defendant's sole contention on appeal is that the sentence was harsh and excessive. We disagree. Given defendant's criminal history, the fact that he was on probation at the time of the instant offense and that he agreed to the sentence as part of the plea agreement, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Simmons, 122 AD3d 1169, 1169 [2014], lv denied 25 NY3d 1171 [2015]; People v Holman, 53 AD3d 775, 776 [2008]).
Garry, P.J., Egan Jr., Mulvey, Devine and Pritzker, JJ.
ORDERED that the judgment is affirmed.